Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at line 3, recites “a puncture-resistant polymeric protective layer” (Exr’s emphasis; also in claims 7, 8 and 11). The term “puncture-resistant” is a relative term which renders the claim indefinite. The term “resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any solid “polymeric layer” resists, to some extent, an attempt to puncture it. By what standard then is a subclass of polymeric layers that are “puncture-resistant” distinguished from the rest that are not?
	In claim 1, line 4, “heating element” should be “heater element,”
	In claim 6, lines 7-8, “the foam backing layer” lacks an antecedent basis. A “foam backing layer” first appears in claim 9.
	In claim 9, lines 2-3, “the conductive polyimide film” lacks an antecedent basis. A ”conductive polyimide film” first appears in claim 3. Claim 9 depends however from claim 1.
	Claim 14 refers to “lower… and… upper set point” temperatures, which appears to misstate the temperature control limitation. In the simplest scenario, when sensor based heater control undertakes to maintain a desired temperature, the “set point temperature,” the controller turns off the heater when the temperature sensor indicates that the set point value has been reached, and turns the heater back on when the temperature falls below the set point value. As a consequence, the actual temperature oscillates about the set point, i.e., desired temperature. 
	Claim 15, at lines 2-3, recites “a… location thermally associated with the sheet heater” (Exr’s emphasis), which is indefinite because a standard by which locations which are “thermally associated” with the heater are distinguished from those which are not, is neither provided nor obvious. Claim 16 has the same deficiency.
	Claim 16 also recites “a heater as recited in claim 1,” which is indefinite because claim 1 recites a “puncture-resistant, electrically-energized sheet heater” (line 1) and “a flexible heater element” (line 2) but not “a heater.”
	In claim 17, both “the heater” and “the paver stone” lack antecedent bases. The claim evidently should depend from claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN208572471 to Liu.
	Referring to Figures 1-3 and ¶¶ 72-79 of the translation, Liu discloses, as recited in claim 1, “a puncture-resistant,.. sheet heater comprising: (a) a flexible heater element [2, 3]… (b) a puncture-resistant polymeric protective layer [5] laminated to the top surface of the flexible heating element [2, 3]; (c) an insulating backing layer [1] laminated to the bottom of the flexible heater element; and (d) electric terminals [4]… connected to the flexible heater element [2, 3].” Note that in ¶ 79, line 3, “flexible base layer 1” should be “flexible base layer 2”.
As recited in claim 9, Liu discloses a “backing layer [1] compris[ing a],,, foam board laminated to the bottom of the conductive polyimide film [2, 3]” (see Fig. 1 and  ¶¶ 74, 76 & 79).
	As in claim 10, Liu discloses a “backing layer” 1 of Styrofoam (¶ 84), which a trademarked brand of the recited “extruded polystyrene closed-cell foam.”
	As recited in claim 11, Liu discloses “a second puncture-resistant protective later [1],” since the styrofoam backing layer 1 of Liu is also resistant to puncture.
	As recited in claims 12 and 13, Liu discloses, at ¶ 24, “an electrical energy source” and “a controller.”
Claim Rejections - 35 USC § 103
Claims 2-5, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
	The sheet heater of Liu is expressly intended for a wide range of applications, “heating food, medicine, oil, equipment, etc.” (Exr’s emphasis); i.e., any application to which a high efficiency, planar graphene heater might be adapted. Hence the power rating of the heater, in the range of “10 – 500 Ω/square,” as recited in claim 2, would have been determined strictly and routinely by the particular application, and would therefore have been obvious.
	As recited in claims 3 and 4, the “conductive polyimide” of Liu “comprises a conductive sublayer [3] and a dielectric sublayer [2]” (¶¶ 73, 74 & 79).
	Regarding claims 5, 7 and 8 While Liu does not mention the alternative flexible heater element formed of “conductive particles dispersed” in a “polymeric film” (claim 5), an “ultra-high molecular weight [UHMW] polyethylene sheet” (claim 7), or “a plurality of ultra-high molecular weight polyethylene sheets” (claim 8), these features do not patentably distinguish the claims from the prior art. 
The heater element of claim 5 eliminates the need to deposit/print a separate resistive heater film on a flexible substrate, which must then be dried or cured, and it offers a wide range of available power ratings for a single heater layer, which would therefore have been obvious to one of ordinary skill in the art. 
Regarding claims 7 and 8, because Liu already discloses a polymeric “insulation protective layer” 5 (¶¶ 83 & 91, Exr’s emphasis), with an expansive range of applications, the heating of sharp implements could be expected to call for well-known means to maximize the strength of the exposed “protective” polymer layer 5 of Liu. Since UHMW polyethylene sheets, with a manufacturing sheet “machine direction,” are conventionally stacked in “orthogonal, cross-ply alternation” to maximize the strength of an exposed surface comprising a stack of two or more sheets, it would have been obvious to thus form the “protective layer” 5 of Liu for such applications.
	As recited in claim 14, Liu teaches heater control based on temperature sensor readings (¶ 24 esp.). As discussed above, the examiner believes that Applicant intends to control the heater to maintain, as well as possible, “a set point temperature.” The heater sheet temperature of Liu will therefor oscillate between a value just above the set point temperature and a value just below it.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US PGPub 2010/0065542 to Dubey.
	The claim differs from Liu only in calling for replacing the single resistive heating layer 2, 3 of Liu with a plurality of heating layers, each separated from adjacent heating layers by electrically insulating layers. Dubey discloses, at Figure 1 and ¶¶ 25, 52 & 53, a plurality of heating layers 30, 32, each separated from adjacent heating layers by electrically insulating layers 26. It would have been obvious to utilize a plurality of heating layers, of any desired number, to provide different power alternatives over the same heated area, using multiples of the same heating layer .

	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of CN 107190615A to Cui et al (Cui).
	Since Liu already discloses temperature based heater control, the claims differ substantively from Liu only in calling for adapting the graphene sheet heater of Liu to the task of deicing a road or paver stone. 
	Cui discloses, at Figures 1 & 2 and ¶ 8, utilizing a graphene sheet heater to deice a road, from which the recited freeze prevention, use with concrete, asphalt or paver stones, as in claims 15-18, and the deicing method of claims 19 and 20, all follow straightforwardly. It would have been obvious to adapt the graphene sheet heater of Liu to road or paver deicing, as disclosed or suggested by Cui, to exploit the efficiency, small size, and durability of graphene sheet heaters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/19/22